                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


LAWANA McCLEARY                                         )
o/b/o A.T.M., a minor,                                  )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )       Case No. 18-CV-0182-CVE-FHM
                                                        )
ANDREW M. SAUL,                                         )
Commissioner, Social Security                           )
Administration,                                         )
                                                        )
                        Defendant.                      )

                                      OPINION AND ORDER

        Before the Court is the report and recommendation (Dkt. # 19) of Magistrate Judge Frank

H. McCarthy recommending that the Court affirm the decision of the Commissioner of the Social

Security Administration (the agency) to deny plaintiff’s claim for disability benefits. Plaintiff has

filed an objection (Dkt. # 20) to the report and recommendation, and he seeks a remand for further

proceedings. Defendant filed a response (Dkt. # 21) to plaintiff’s objection, arguing that the

magistrate judge’s decision should be affirmed.

                                                   I.

        Plaintiff applied for disability benefits on November 7, 2014, alleging that he became

disabled on March 1, 2014. Dkt. # 10-2, at 11. Plaintiff, a minor, appeared at the disability hearing

through his legal guardian, who is also his mother, Lawana McCleary, and was represented by an

attorney. Id. Plaintiff testified first at the hearing in front of the administrative law judge (ALJ).

Id. at 16-17. He stated that he is six-feet tall and weighs 191 pounds. Id. at 16. At the time, plaintiff

was in the ninth grade at Central High School, where he participates in sports as well as his classes.
Id. at 16-17. Plaintiff testified that he misses his 8:30 a.m. class only, and that is because he does

not get up until that time. Id. Plaintiff also testified that he has asthma, but that it is getting better.

Id. at 17. Next, plaintiff’s mother, Lawana McCleary, testified. Id. She testified that plaintiff is on

medication for depression and asthma. Id. She also testified that plaintiff makes mainly Ds and Fs

in school, with a few Cs. Id.

        The ALJ determined that, although plaintiff’s medically determinable impairments could

reasonably be expected to produce plaintiff’s described symptoms, the intensity, persistence, and

limiting effects are inconsistent with medical evidence and other evidence in the record. Id.

Important to the ALJ’s decision was the following: From the record, plaintiff’s teacher stated that

plaintiff had attendance problems and problems completing tasks, but that she knew of no medical

conditions. Id. at 18. Tulsa Public School (TPS) records indicated that plaintiff did well in most

classes, although he failed algebra, U.S. government, and Oklahoma history. Id. Two teachers

indicated that plaintiff was a capable student, but that he missed too many classes to bring up his

grades. Id. Plaintiff went to Family Medical Care in 2013, where he was diagnosed with ADHD,

and informed to use his asthma medication. Id. Plaintiff takes Wellbutrin and, as a consequence,

has performed better in school. Id. His asthma was described in one doctor’s visit in March 2013,

as “well controlled.” Dkt. # 10-7, at 30. Plaintiff was approved for playing sports in August 2013,

and he had not used his inhaler or nebulizer for several months. Dkt. # 10-2, at 19.

        The ALJ noted several discrepancies between plaintiff’s and his mother’s testimony, and the

objective evidence. Id. at 20. Plaintiff’s mother stated that he made mainly Ds and Fs in school,

while the TPS records indicate that, during the Fall of 2016, plaintiff made one A, two Bs, two Cs,

one D, and one F. Id. Plaintiff’s mother also claimed that plaintiff had numerous problems in school


                                                    2
and had been suspended frequently, while TPS records indicate that his last suspension was in

December 2014. Id. Although plaintiff’s mother claimed that plaintiff’s asthma is severe, plaintiff

has been cleared by two physicians to participate in sports. Id. Additionally, plaintiff claimed that

his ADHD medication slows him down, but Family and Children’s Services records indicate that

plaintiff does not take his medications. Id.

        The ALJ next made a finding according to the six functional equivalence domains.1 Id. at

21. As to acquiring and using information, the ALJ found that plaintiff has less than marked

limitation. Id. at 22. As to attending and completing tasks, the ALJ found that plaintiff has less than

marked limitation. Id. at 23. As to interacting and relating with others, the ALJ found that plaintiff

has marked limitation. Id. at 24. As to moving about and manipulating objects, the ALJ found that

plaintiff has no limitation. Id. at 25. As to caring for yourself, the ALJ found that plaintiff has less

than marked limitation. Id. at 27. And as to health and physical well-being, the ALJ found that

plaintiff has less than marked limitation. Id. Because plaintiff had only one marked and no severe

functional limitations, plaintiff’s request for benefits was denied on March 24, 2017. Id. at 8.

        Plaintiff appealed for review of the ALJ’s decision to the Office of Disability Adjudication

and Review, and that request was denied. Id. at 2. Plaintiff then filed this appeal, which was

referred to the magistrate judge, who recommended that the decision of the Commissioner of the

Social Security Administration be affirmed. Dkt. # 19, at 8.




1
        These are the following: (1) acquiring and using information; (2) attending and completing
        tasks; (3) interacting and relating with others; (4) moving about and manipulating objects;
        (5) caring for yourself; and (6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1).

                                                   3
                                                II.

       Without consent of the parties, the Court may refer any pretrial matter dispositive of a claim

to a magistrate judge for a report and recommendation. FED. R. CIV. P. 72(b). However, the parties

may object to the magistrate judge’s recommendation within fourteen days of service of the

recommendation. Schrader v. Fred A. Ray, M.D., P.C., 296 F.3d 968, 975 (10th Cir. 2002); Vega

v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999). The Court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1). The Court may accept, reject, or modify the report and

recommendation of the magistrate judge in whole or in part. FED. R. CIV. P. 72(b).

                                               III.

       The Court may not reweigh the evidence or substitute its judgment for that of the ALJ but,

instead, reviews the record to determine if the ALJ applied the correct legal standard and if his

decision is supported by substantial evidence. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir.

2008). Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). “A decision is not based on substantial evidence

if it is overwhelmed by other evidence in the record or if there is a mere scintilla of evidence

supporting it.” Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004) (quoting Bernal v. Bowen,

851 F.2d 297, 299 (10th Cir. 1988)). The Court must meticulously examine the record as a whole

and consider any evidence that detracts from the Commissioner’s decision. Washington v. Shalala,

37 F.3d 1437, 1439 (10th Cir. 1994).




                                                 4
       A person under the age of eighteen is “disabled” if he “has a medically determinable physical

or mental impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. 1382c(a)(3)(C)(i); see also 20 C.F.R. § 416.906. The agency

has established a three-step process to review claims for disability benefits of individuals under the

age of eighteen. See 20 C.F.R. § 416.924(a). The Tenth Circuit has described this process as

follows:

       The Administrative Law Judge (ALJ) must determine, in this order, (1) that the child
       is not engaged in substantial gainful activity, (2) that the child has an impairment or
       combination of impairments that is severe, and (3) that the child’s impairment meets
       or equals an impairment listed in Appendix 1, Subpart P of 20 C.F.R. § 416.924(a).

Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001).

       The ALJ decided this case at step two of the analysis. Dkt. # 10-2, at 15. In making this

determination, the ALJ first noted that plaintiff was a minor at the time plaintiff filed for benefits.

Id. Next, the ALJ determined that plaintiff had not engaged in substantial gainful activity since the

application date. Id. The ALJ then determined that plaintiff had asthma and attention deficit

hyperactive disorder (ADHD), both severe impairments according to the ALJ, but neither of which

meet or medically equal the severity of one of the listed impairments in Appendix 1, Subpart P of

20 C.F.R. § 416.924(a). Id. Finally, the ALJ determined that plaintiff does not have an impairment

or combination of impairments that functionally equal the severity of the listings in 20 C.F.R. §§

416.924(d) and 416.926a.

       Plaintiff argues that the ALJ should have considered plaintiff’s alleged depression, anxiety,

and post-traumatic stress disorder (PTSD) at step two of the analysis. Dkt. # 20, at 2-3. Plaintiff



                                                  5
contends that the ALJ’s failure to classify these conditions as severe renders the ALJ’s analysis

incomplete. Id. Plaintiff points to a Family and Children’s Services diagnosis that plaintiff had a

high likelihood of anxiety and PTSD as of February 5, 2017. Id. at 3; Dkt. # 10-7, at 115. Defendant

responds that plaintiff failed to explain how evidence of one of these disorders fits within the

attending and completing tasks developmental domain, which is the only allegedly relevant

developmental domain. Dkt. # 21, at 1-2.

        First, the Court considers plaintiff’s argument that the ALJ did not consider his PTSD.

Plaintiff points to only one document in the record that indicates that plaintiff might have PTSD.

See Dkt. # 10-7, at 115. This document is not a diagnosis and thus, the ALJ need not have

considered it in his analysis of plaintiff’s alleged disability.

        As to the depression and anxiety disorders, it is not for the Court to reweigh the ALJ’s factual

determinations. See Bowman, 511 F.3d at 1272. When determining plaintiff’s marked limitation

in attending and completing tasks, the ALJ noted that plaintiff has a “history” of “behavioral

problems.” Dkt. # 10-2, at 23. But plaintiff’s psychological consultative examination demonstrates

that his mood and affect were normal, that “he was not overtly restless, impulsive[,] or hyperactive[,]

and his fund of knowledge and reasoning skills appeared fair with good effort, concentration[,] and

attention.” Id. Plaintiff’s mother completed a questionnaire at the Family Medical Center in 2013,

indicating that her son met criteria for, among other disorders, anxiety and depression. Id. at 18. But

plaintiff was given Wellbutrin and, after taking it, plaintiff started doing better in school. Id. His

mother also noted that “it was helping.” Id. The ALJ noted that, after going to Family and

Children’s Services in June 2013, plaintiff was given, and continued to meet, the criteria for major

depressive disorder and anxiety disorder with a Global Assessment of Functioning of 58. Id. at 19-


                                                    6
20. But as of December 29, 2015, plaintiff’s mood was improved, his grades were better, and he was

back to playing sports. Id.

       The Court finds that the ALJ did not err when he declined to find that plaintiff suffered from

depression, anxiety, or PTSD. Plaintiff is essentially asking the Court to re-examine the ALJ’s

factual determinations and come to the opposite conclusion. The Court declines to do so. The

magistrate judge’s report and recommendation is accepted, and the ALJ’s determination is affirmed.

       IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 19) is

accepted, and the Commissioner’s decision is affirmed. A separate judgment is entered herewith.

       DATED this 22nd day of August, 2019.




                                                 7
